
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1675
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 23, 2009
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend section 811 of the
		  Cranston-Gonzalez National Affordable Housing Act to improve the program under
		  such section for supportive housing for persons with
		  disabilities.
	
	
		1.Short title;
			 references
			(a)Short
			 titleThis Act may be cited
			 as the Frank Melville Supportive
			 Housing Investment Act of 2009.
			(b)ReferencesExcept
			 as otherwise expressly provided, wherever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, section 811 or any other
			 provision of section 811, the reference shall be considered to be made to
			 section 811 of the Cranston-Gonzalez National Affordable Housing Act
			 (42 U.S.C.
			 8013).
			2.Tenant-based rental
			 assistance through certificate fund
			(a)Termination of
			 mainstream tenant-based rental assistance programSection 811 is amended—
				(1)in subsection
			 (b)—
					(A)by striking the
			 first subsection designation and all that follows through the end of
			 subparagraph (B) of paragraph (2) and inserting the following:
						
							(b)Authority To
				provide assistanceThe
				Secretary is authorized to provide assistance to private nonprofit
				organizations to expand the supply of supportive housing for persons with
				disabilities, which shall be provided as—
								(1)capital advances
				in accordance with subsection (d)(1); and
								(2)contracts for
				project rental assistance in accordance with subsection
				(d)(2).
								;
				and
					(B)by striking
			 assistance under this paragraph and inserting Assistance
			 under this subsection;
					(2)in subsection (d),
			 by striking paragraph (4); and
				(3)in subsection (l),
			 by striking paragraph (1).
				(b)Renewal through
			 section 8Section 811 is amended by adding at the end the
			 following new subsection:
				
					(p)Authorization of
				appropriations for section 8 assistance
						(1)In
				generalThere is authorized
				to be appropriated for tenant-based rental assistance under section 8(o) of the
				United States Housing Act of 1937 (42 U.S.C.
				1437f(o)) for persons with disabilities in fiscal year 2010 the
				amount necessary to provide a number of incremental vouchers under such section
				that is equal to the number of vouchers provided in fiscal year 2009 under the
				tenant-based rental assistance program under subsection (d)(4) of this section
				(as in effect before the date of the enactment of the
				Frank Melville Supportive Housing Investment
				Act of 2009).
						(2)Requirements
				upon turnoverThe Secretary shall develop and issue, to public
				housing agencies that receive voucher assistance made available under this
				subsection and to public housing agencies that received voucher assistance
				under section 8(o) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(o)) for non-elderly disabled families pursuant to
				appropriation Acts for fiscal years 1997 through 2002 or any other subsequent
				appropriations for incremental vouchers for non-elderly disabled families,
				guidance to ensure that, to the maximum extent possible, such vouchers continue
				to be provided upon turnover to qualified persons with disabilities or to
				qualified non-elderly disabled families,
				respectively.
						.
			3.Modernized
			 capital advance program
			(a)Project rental
			 assistance contractsSection 811 is amended—
				(1)in
			 subsection (d)(2)—
					(A)by inserting
			 (A) Initial project
			 rental assistance contract.— after
			 Project rental
			 assistance.—;
					(B)in the first
			 sentence, by inserting after shall the following: comply
			 with subsection (e)(2) and shall;
					(C)by striking
			 annual contract amount each place such term appears and
			 inserting amount provided under the contract for each year covered by
			 the contract; and
					(D)by adding at the
			 end the following new subparagraph:
						
							(B)Renewal of and increases in contract
				amounts
								(i)Expiration of contract
				termUpon the expiration of
				each contract term, subject to the availability of amounts made available in
				appropriation Acts, the Secretary shall adjust the annual contract amount to
				provide for reasonable project costs, and any increases, including adequate
				reserves and service coordinators, except that any contract amounts not used by
				a project during a contract term shall not be available for such adjustments
				upon renewal.
								(ii)Emergency
				situationsIn the event of
				emergency situations that are outside the control of the owner, the Secretary
				shall increase the annual contract amount, subject to reasonable review and
				limitations as the Secretary shall
				provide.
								.
					(2)in
			 subsection (e)(2)—
					(A)in the first
			 sentence, by inserting before the period at the end the following: ,
			 except that, in the case of the sponsor of a project assisted with any
			 low-income housing tax credit pursuant to
			 section
			 42 of the Internal Revenue Code of 1986 or with any tax-exempt
			 housing bonds, the contract shall have an initial term of not less than 360
			 months and shall provide funding for a term of 60 months; and
					(B)by striking
			 extend any expiring contract and insert upon expiration
			 of a contract (or any renewed contract), renew such contract.
					(b)Program
			 requirementsSection 811 is amended—
				(1)in
			 subsection (e)—
					(A)by striking the
			 subsection heading and inserting the following: Program
			 requirements;
					(B)by striking
			 paragraph (1) and inserting the following new paragraph:
						
							(1)Use
				Restrictions
								(A)TermAny project for which a capital advance is
				provided under subsection (d)(1) shall be operated for not less than 40 years
				as supportive housing for persons with disabilities, in accordance with the
				application for the project approved by the Secretary and shall, during such
				period, be made available for occupancy only by very low-income persons with
				disabilities.
								(B)ConversionIf the owner of a project requests the use
				of the project for the direct benefit of very low-income persons with
				disabilities and, pursuant to such request the Secretary determines that a
				project is no longer needed for use as supportive housing for persons with
				disabilities, the Secretary may approve the request and authorize the owner to
				convert the project to such use.
								;
				and
					(C)by adding at the
			 end the following new paragraphs:
						
							(3)Limitation on use
				of fundsNo assistance received under this section (or any State
				or local government funds used to supplement such assistance) may be used to
				replace other State or local funds previously used, or designated for use, to
				assist persons with disabilities.
							(4)Multifamily
				projects
								(A)LimitationExcept as provided in subparagraph (B), of
				the total number of dwelling units in any multifamily housing project
				(including any condominium or cooperative housing project) containing any unit
				for which assistance is provided from a capital grant under subsection (d)(1)
				made after the date of the enactment of the Frank Melville Supportive Housing Investment Act of
				2009, the aggregate number that are used for persons with
				disabilities, including supportive housing for persons with disabilities, or to
				which any occupancy preference for persons with disabilities applies, may not
				exceed 25 percent of such total.
								(B)ExceptionSubparagraph
				(A) shall not apply in the case of any project that is a group home or
				independent living facility.
								;
				and
					(2)in subsection (l),
			 by striking paragraph (4).
				(c)Delegated
			 processingSubsection (g) of section 811 (42 U.S.C. 8013(g))
			 is amended—
				(1)by striking
			 Selection
			 criteria.— and inserting Selection criteria and
			 processing.—(1) Selection criteria.—;
				(2)by redesignating
			 paragraphs (1), (2), (3), (4), (5), (6), and (7) as subparagraphs (A), (B),
			 (C), (D), (E), (G), and (H), respectively;
				(3)by adding at the
			 end the following new paragraph:
					
						(2)Delegated processing
							(A)In
				issuing a capital advance under subsection (d)(1) for any multifamily project
				(but not including any project that is a group home or independent living
				facility) for which financing for the purposes described in the last sentence
				of subsection (b) is provided by a combination of the capital advance and
				sources other than this section, within 30 days of award of the capital
				advance, the Secretary shall delegate review and processing of such projects to
				a State or local housing agency that—
								(i)is in geographic proximity to the
				property;
								(ii)has demonstrated experience in and
				capacity for underwriting multifamily housing loans that provide housing and
				supportive services;
								(iii)may or may not be providing
				low-income housing tax credits in combination with the capital advance under
				this section; and
								(iv)agrees to issue a firm commitment
				within 12 months of delegation.
								(B)The Secretary shall retain the authority to
				process capital advances in cases in which no State or local housing agency has
				applied to provide delegated processing pursuant to this paragraph or no such
				agency has entered into an agreement with the Secretary to serve as a delegated
				processing agency.
							(C)An
				agency to which review and processing is delegated pursuant to subparagraph (A)
				may assess a reasonable fee which shall be included in the capital advance
				amounts and may recommend project rental assistance amounts in excess of those
				initially awarded by the Secretary. The Secretary shall develop a schedule for
				reasonable fees under this subparagraph to be paid to delegated processing
				agencies, which shall take into consideration any other fees to be paid to the
				agency for other funding provided to the project by the agency, including
				bonds, tax credits, and other gap funding.
							(D)Under such delegated system, the
				Secretary shall retain the authority to approve rents and development costs and
				to execute a capital advance within 60 days of receipt of the commitment from
				the State or local agency. The Secretary shall provide to such agency and the
				project sponsor, in writing, the reasons for any reduction in capital advance
				amounts or project rental assistance and such reductions shall be subject to
				appeal.
							.
				(d)Leveraging other
			 resourcesParagraph (1) of section 811(g) (as so designated by
			 subsection (c)(1) of this section) is amended by inserting after subparagraph
			 (E) (as so redesignated by subsection (c)(2) of this section) the following new
			 subparagraph:
				
					(F)the extent to
				which the per-unit cost of units to be assisted under this section will be
				supplemented with resources from other public and private
				sources;
					.
			(e)Tenant
			 protections and eligibility for occupancySection 811 is amended
			 by striking subsection (i) and inserting the following new subsection:
				
					(i)Admission and
				occupancy
						(1)Tenant
				selection
							(A)ProceduresAn owner shall adopt written tenant
				selection procedures that are satisfactory to the Secretary as (i) consistent
				with the purpose of improving housing opportunities for very low-income persons
				with disabilities; and (ii) reasonably related to program eligibility and an
				applicant's ability to perform the obligations of the lease. Owners shall
				promptly notify in writing any rejected applicant of the grounds for any
				rejection.
							(B)Requirement for
				occupancyOccupancy in dwelling units provided assistance under
				this section shall be available only to persons with disabilities and
				households that include at least one person with a disability.
							(C)AvailabilityExcept
				only as provided in subparagraph (D), occupancy in dwelling units in housing
				provided with assistance under this section shall be available to all persons
				with disabilities eligible for such occupancy without regard to the particular
				disability involved.
							(D)Limitation on
				occupancyNotwithstanding any other provision of law, the owner
				of housing developed under this section may, with the approval of the
				Secretary, limit occupancy within the housing to persons with disabilities who
				can benefit from the supportive services offered in connection with the
				housing.
							(2)Tenant
				protections
							(A)LeaseThe lease between a tenant and an owner of
				housing assisted under this section shall be for not less than one year, and
				shall contain such terms and conditions as the Secretary shall determine to be
				appropriate.
							(B)Termination of
				tenancyAn owner may not
				terminate the tenancy or refuse to renew the lease of a tenant of a rental
				dwelling unit assisted under this section except—
								(i)for serious or
				repeated violation of the terms and conditions of the lease, for violation of
				applicable Federal, State, or local law, or for other good cause; and
								(ii)by providing the
				tenant, not less than 30 days before such termination or refusal to renew, with
				written notice specifying the grounds for such action.
								(C)Voluntary
				participation in servicesA
				supportive service plan for housing assisted under this section shall permit
				each resident to take responsibility for choosing and acquiring their own
				services, to receive any supportive services made available directly or
				indirectly by the owner of such housing, or to not receive any supportive
				services.
							.
			(f)Development cost
			 limitationsSubsection (h) of section 811 is amended—
				(1)in paragraph
			 (1)—
					(A)by striking the
			 paragraph heading and inserting Group homes;
					(B)in the first
			 sentence, by striking various types and sizes and inserting
			 group homes;
					(C)by striking
			 subparagraph (E); and
					(D)by redesignating
			 subparagraphs (F) and (G) as subparagraphs (E) and (F), respectively;
					(2)in paragraph (3),
			 by inserting established pursuant to paragraph (1) after
			 cost limitation; and
				(3)by adding at the
			 end the following new paragraph:
					
						(6)Applicability of
				HOME program cost limitations
							(A)In
				generalThe provisions of
				section 212(e) of this Act and the cost limits established by the Secretary
				pursuant to such section with respect to the amount of funds under subtitle A
				of title II of this Act that may be invested on a per unit basis, shall apply
				to supportive housing assisted with a capital advance under subsection (d)(1)
				and the amount of funds under such subsection that may be invested on a per
				unit basis.
							(B)WaiversThe
				Secretary shall provide for waiver of the cost limits applicable pursuant to
				subparagraph (A)—
								(i)in
				the cases in which the cost limits established pursuant to section 212(e) of
				this Act may be waived; and
								(ii)to provide
				for—
									(I)the cost of special design features to make
				the housing accessible to persons with disabilities;
									(II)the cost of
				special design features necessary to make individual dwelling units meet the
				special needs of persons with disabilities; and
									(III)the cost of
				providing the housing in a location that is accessible to public transportation
				and community organizations that provide supportive services to persons with
				disabilities.
									.
				(g)Repeal of
			 authority To waive size limitationsSubsection (k) of section 811
			 is amended—
				(1)in paragraph (1),
			 by striking the second sentence; and
				(2)in paragraph (4),
			 by striking (or such higher number of persons and all that
			 follows through subsection (h)(6)).
				(h)Minimum
			 allocation for multifamily projectsSubsection (l) of section
			 811, as amended by the preceding provisions of this Act, is further amended by
			 inserting before paragraph (2) the following new paragraph:
				
					(1)Minimum
				allocation for multifamily projectsThe Secretary shall establish a minimum
				percentage of the amount made available for each fiscal year for capital
				advances under subsection (d)(1) that shall be used for multifamily projects
				subject to subsection
				(e)(4).
					.
			4.Project rental
			 assistance competitive demonstration programSection 811, as amended by the preceding
			 provisions of this Act, is further amended—
			(1)by redesignating
			 subsections (k) through (n) as subsections (l) through (o), respectively;
			 and
			(2)by inserting after
			 subsection (j) the following new subsection:
				
					(k)Project rental
				assistance-only competitive demonstration program
						(1)AuthorityThe Secretary shall carry out a
				demonstration program under this subsection to expand the supply of supportive
				housing for non-elderly adults with disabilities, under which the Secretary
				shall make funds available for project rental assistance pursuant to paragraph
				(2) for eligible projects under paragraph (3). The Secretary shall provide for
				State housing finance agencies and other appropriate entities to apply to the
				Secretary for such project rental assistance funds, which shall be made
				available by such agencies and entities for dwelling units in eligible projects
				based upon criteria established by the Secretary for the demonstration program
				under this subsection. The Secretary may not require any State housing finance
				agency or other entity applying for project rental assistance funds under the
				demonstration program to identify in such application the eligible projects for
				which such funds will be used, and shall allow such agencies and applicants to
				subsequently identify such eligible projects pursuant to the making of
				commitments described in paragraph (3)(B).
						(2)Project rental
				assistance
							(A)Contract
				termsProject rental
				assistance under the demonstration program under this subsection shall be
				provided—
								(i)in
				accordance with subsection (d)(2); and
								(ii)under a contract
				having an initial term of not less than 180 months that provides funding for a
				term 60 months, which funding shall be renewed upon expiration, subject to the
				availability of sufficient amounts in appropriation Acts.
								(B)Limitation on
				units assistedOf the total
				number of dwelling units in any multifamily housing project containing any unit
				for which project rental assistance under the demonstration program under this
				subsection is provided, the aggregate number that are provided such project
				rental assistance, that are used for supportive housing for persons with
				disabilities, or to which any occupancy preference for persons with
				disabilities applies, may not exceed 25 percent of such total.
							(C)Prohibition of
				capital advancesThe Secretary may not provide a capital advance
				under subsection (d)(1) for any project for which assistance is provided under
				the demonstration program.
							(D)Eligible
				populationProject rental
				assistance under the demonstration program under this subsection may be
				provided only for dwelling units for extremely low-income persons with
				disabilities and extremely low-income households that include at least one
				person with a disability.
							(3)Eligible
				projectsAn eligible project
				under this paragraph is a new or existing multifamily housing project for
				which—
							(A)the development
				costs are paid with resources from other public or private sources; and
							(B)a commitment has
				been made—
								(i)by
				the applicable State agency responsible for allocation of low-income housing
				tax credits under section 42 of the Internal Revenue
				Code of 1986, for an allocation of such credits;
								(ii)by the applicable
				participating jurisdiction that receives assistance under the HOME Investment
				Partnership Act, for assistance from such jurisdiction; or
								(iii)by any Federal
				agency or any State or local government, for funding for the project from funds
				from any other sources.
								(4)State agency
				involvementAssistance under
				the demonstration may be provided only for projects for which the applicable
				State agency responsible for health and human services programs, and the
				applicable State agency designated to administer or supervise the
				administration of the State plan for medical assistance under title XIX of the
				Social Security Act, have entered into such agreements as the Secretary
				considers appropriate—
							(A)to identify the
				target populations to be served by the project;
							(B)to set forth
				methods for outreach and referral; and
							(C)to make available
				appropriate services for tenants of the project.
							(5)Use
				requirementsIn the case of any project for which project rental
				assistance is provided under the demonstration program under this subsection,
				the dwelling units assisted pursuant to paragraph (2) shall be operated for not
				less than 30 years as supportive housing for persons with disabilities, in
				accordance with the application for the project approved by the Secretary, and
				such dwelling units shall, during such period, be made available for occupancy
				only by persons and households described in paragraph (2)(D).
						(6)ReportUpon
				the expiration of the 5-year period beginning on the date of the enactment of
				the Frank Melville Supportive Housing
				Investment Act of 2009, the Secretary shall submit to the
				Congress a report describing the demonstration program under this subsection,
				analyzing the effectiveness of the program, including the effectiveness of the
				program compared to the program for capital advances in accordance with
				subsection (d)(1) (as in effect pursuant to the amendments made by such Act),
				and making recommendations regarding future models for assistance under this
				section based upon the experiences under the
				program.
						.
			5.Technical
			 correctionsSection 811 is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 by striking and at the end;
				(B)in paragraph
			 (2)—
					(i)by
			 striking provides and inserting makes available;
			 and
					(ii)by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following new paragraph:
					
						(3)promotes and facilitates community
				integration for people with significant and long-term
				disabilities.
						;
				(2)in subsection
			 (c)—
				(A)in paragraph (1), by striking
			 special and inserting housing and community-based
			 services; and
				(B)in paragraph
			 (2)—
					(i)by
			 striking subparagraph (A) and inserting the following:
						
							(A)make available voluntary supportive
				services that address the individual needs of persons with disabilities
				occupying such housing;
							;
				and
					(ii)in
			 subparagraph (B), by striking the comma and inserting a semicolon;
					(3)in subsection
			 (d)(1), by striking provided under and all that follows through
			 shall bear and inserting provided pursuant to subsection
			 (b)(1) shall bear;
			(4)in subsection
			 (f)—
				(A)in paragraph
			 (3)—
					(i)in
			 subparagraph (B), by striking receive and inserting be
			 offered;
					(ii)by
			 striking subparagraph (C) and inserting the following:
						
							(C)evidence of the applicant’s experience
				in—
								(i)providing such
				supportive services; or
								(ii)creating and
				managing structured partnerships with service providers for the delivery of
				appropriate community-based
				services;
								;
					(iii)in
			 subparagraph (D), by striking such persons and all that follows
			 through provision of such services and inserting
			 tenants; and
					(iv)in
			 subparagraph (E), by inserting other Federal, and before
			 State; and
					(B)in paragraph (4), by striking
			 special and inserting housing and community-based
			 services;
				(5)in subsection (g),
			 in paragraph (1) (as so redesignated by section 3(c)(1) of this Act)—
				(A)in subparagraph
			 (D) (as so redesignated by section 3(c)(2) of this Act), by striking the
			 necessary supportive services will be provided and inserting
			 appropriate supportive services will be made available;
			 and
				(B)by striking
			 subparagraph (E) (as so redesignated by section 3(c)(2) of this Act) and
			 inserting the following:
					
						(E)the extent to which the location and design
				of the proposed project will facilitate the provision of community-based
				supportive services and address other basic needs of persons with disabilities,
				including access to appropriate and accessible transportation, access to
				community services agencies, public facilities, and
				shopping;
						;
				(6)in subsection
			 (j)—
				(A)by striking
			 paragraph (4); and
				(B)by redesignating
			 paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6),
			 respectively;
				(7)in subsection (l)
			 (as so redesignated by section 4(1) of this Act)—
				(A)in paragraph (1),
			 by inserting before the period at the end of the first sentence the following:
			 , which provides a separate bedroom for each tenant of the
			 residence;
				(B)by striking
			 paragraph (2) and inserting the following:
					
						(2)(A)The term person with
				disabilities means a person who is 18 years of age or older and less
				than 62 years of age, who—
								(i)has a disability as defined in
				section 223 of the Social Security Act;
								(ii)is determined, pursuant to
				regulations issued by the Secretary, to have a physical, mental, or emotional
				impairment which—
									(I)is expected to be of long-continued and
				indefinite duration;
									(II)substantially impedes his or her ability
				to live independently; and
									(III)is of such a nature that such ability
				could be improved by more suitable housing conditions; or
									(iii)has a developmental disability as
				defined in section 102 of the Developmental Disabilities Assistance and Bill of
				Rights Act of 2000.
								(B)Such term shall not exclude persons
				who have the disease of acquired immunodeficiency syndrome or any conditions
				arising from the etiologic agent for acquired immunodeficiency syndrome.
				Notwithstanding any other provision of law, no individual shall be considered a
				person with disabilities, for purposes of eligibility for low-income housing
				under this title, solely on the basis of any drug or alcohol dependence. The
				Secretary shall consult with other appropriate Federal agencies to implement
				the preceding sentence.
							(C)The Secretary shall prescribe such
				regulations as may be necessary to prevent abuses in determining, under the
				definitions contained in this paragraph, the eligibility of families and
				persons for admission to and occupancy of housing assisted under this section.
				Notwithstanding the preceding provisions of this paragraph, the term
				person with disabilities includes two or more persons with
				disabilities living together, one or more such persons living with another
				person who is determined (under regulations prescribed by the Secretary) to be
				important to their care or well-being, and the surviving member or members of
				any household described in subparagraph (A) who were living, in a unit assisted
				under this section, with the deceased member of the household at the time of
				his or her
				death.
							;
				(C)by striking
			 paragraph (3) and inserting the following new paragraph:
					
						(3)The term
				supportive housing for persons with disabilities means dwelling
				units that—
							(A)are designed to
				meet the permanent housing needs of very low-income persons with disabilities;
				and
							(B)are located in
				housing that make available supportive services that address the individual
				health, mental health, or other needs of such
				persons.
							;
				(D)in paragraph (5),
			 by striking a project for; and
				(E)in paragraph
			 (6)—
					(i)by
			 inserting after and below subparagraph (D) the matter to be inserted by the
			 amendment made by section 841 of the American Homeownership and Economic
			 Opportunity Act of 2000 (Public Law 106–569; 114 Stat. 3022);
			 and
					(ii)in
			 the matter inserted by the amendment made by clause (i) of this subparagraph,
			 by striking wholly owned and; and
					(8)in subsection (m) (as so redesignated by
			 section 4(1) of this Act)—
				(A)in paragraph (2),
			 by striking subsection (c)(1) and inserting subsection
			 (d)(1); and
				(B)in paragraph (3), by striking
			 subsection (c)(2) and inserting subsection
			 (d)(2).
				6.Authorization of
			 appropriationsSubsection (n)
			 of section 811 (as so redesignated by section 4(1) of this Act) is amended to
			 read as follows:
			
				(n)Authorization of
				appropriationsThere is authorized to be appropriated for each of
				fiscal years 2010 through 2014 the following amounts:
					(1)Capital
				advance/PRAC programFor
				providing assistance pursuant to subsection (b), such sums as may be
				necessary.
					(2)Demonstration
				programFor carrying out the
				demonstration program under subsection (k), such sums as may be necessary to
				provide 2,500 incremental dwelling units under such program in each of fiscal
				years 2010 and 2011 and 5,000 incremental dwelling units under such program in
				each of fiscal years 2012, 2013, and
				2014.
					.
		7.New regulations
			 and program guidanceNot later
			 than the expiration of the 180-day period beginning on the date of the
			 enactment of this Act, the Secretary of Housing and Urban Development shall
			 issue new regulations and guidance for the program under section 811 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013) for
			 supportive housing for persons with disabilities to carry out such program in
			 accordance with the amendments made by this Act.
		8.GAO
			 studyThe Comptroller General
			 of the United States shall conduct a study of the supportive housing for
			 persons with disabilities program under section 811 of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 8013) to determine the
			 adequacy and effectiveness of such program in assisting households of persons
			 with disabilities. Such study shall determine—
			(1)the total number of households assisted
			 under such program;
			(2)the extent to
			 which households assisted under other programs of the Department of Housing and
			 Urban Development that provide rental assistance or rental housing would be
			 eligible to receive assistance under such section 811 program; and
			(3)the extent to
			 which households described in paragraph (2) who are eligible for, but not
			 receiving, assistance under such section 811 program are receiving supportive
			 services from, or assisted by, the Department of Housing and Urban Development
			 other than through the section 811 program (including under the Resident
			 Opportunity and Self-Sufficiency program) or from other sources.
			Upon the
			 completion of the study required under this section, the Comptroller General
			 shall submit a report to the Congress setting forth the findings and
			 conclusions of the study.
	
		
			Passed the House of
			 Representatives July 22, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
